MEMORANDUM *
Hossein Shokati, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review “whether substantial evidence supports a finding by clear, unequivocal, and convincing evidence that [Shokati] abandoned his lawful permanent residence in the United States.” Khodagholian v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s determination that the government met its burden of showing Shokati abandoned his lawful permanent resident status, because the record does not compel the conclusion that he consistently intended to return to the United States promptly. See Singh v. Reno, 113 F.3d 1512, 1514 (9th Cir.1997) (holding that “[t]he relevant intent is not the intent to return ultimately, but the intent to return to the United States within a relatively short period” and adding that an alien “may extend his trip beyond that relatively short period only if he intends to return to the United States as soon as possible thereafter”); see also Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th Cir.1986) (alien’s trip abroad is temporary only if he has a “continuous, uninterrupted intention to return to the United States during the entirety of his visit”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.